Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this court dated May 22, 2000 (People v Singleton, 272 AD2d 561 [2000]), affirming a judgment and two amended judgments of the Supreme Court, Queens County, all rendered June 26, 1997.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745 [1983]; People v Stultz, 2 NY3d 277 [2004]). Prudenti, P.J., Rivera, Florio and Miller, JJ., concur.